In the petition for reargument, which is denied, it is made to appear that we were in error in stating that "the new district No. 61 would get the schoolhouse but should pay one-half the value thereof to the old district." The order did provide that district No. 38 would own the schoolhouse and it must pay $250 to district No. 61. Our misstatement does not change the result. We construe the order requiring the old district to pay $250 to the new district and owning a building outside of its own territory to be a violation of the statute. The statute contemplates that the old district shall have a schoolhouse ready to hold school. To construct a foundation and remove the building from the new district to such foundation and incidental adjustments and repairs may be as troublesome and inconvenient as the building of a new building.